DISMISS and Opinion Filed December 19, 2018




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-18-00450-CV

                                          ANNETTE L. MUNDINE, Appellant
                                                      V.
                                         RICHARD D MUNDINE, SR., Appellee

                                 On Appeal from the 303rd Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DF-16-04446

                                            MEMORANDUM OPINION
                          Before Chief Justice Wright, Justice Evans, and Justice Brown
                                        Opinion by Chief Justice Wright
           Appellant’s brief in this case is overdue. After appellant failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by September 27, 2018.1 By postcard dated October 1,

2018, we notified appellant the time for filing her brief had expired. We directed appellant to file

a brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed her brief nor otherwise corresponded with the Court regarding the

status of this appeal.




     1
       Our records indicate the notice was returned as unable to deliver. The clerk’s office left a voice message for appellant to contact the Court
and update her address. Appellant has not updated her address.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180450F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANNETTE L. MUNDINE, Appellant                    On Appeal from the 303rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00450-CV       V.                      Trial Court Cause No. DF-16-04446.
                                                  Opinion delivered by Chief Justice Wright.
 RICHARD D MUNDINE, SR., Appellee                 Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered December 19, 2018




                                            –3–